Citation Nr: 0123469	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  99-15 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of intervertebral disc at L-4 with degenerative 
disc disease, currently evaluated as 40 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to 
service-connected disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel




INTRODUCTION

The veteran served on active duty from May 1960 to March 
1964.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans (VA), 
Regional Office (RO), which denied entitlement to the 
veteran's claims of entitlement to increased and total 
disability evaluations.

In January 2001, the Board remanded this case to the RO for 
additional evidentiary development.  Following compliance, 
the RO confirmed and continued the denial of the benefits 
sought in an April 2000 supplemental statement of the case.  
The appeal has now been returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  The veteran's sole service-connected disability is 
postoperative residuals of intervertebral disc at L-4 with 
degenerative disc disease.

2.  The record reflects that the veteran failed to report, on 
two occasions, for VA examinations scheduled in conjunction 
with the Board's January 2001 Remand order.

3.  Neither the veteran nor his attorney has shown good cause 
for his failure to report for his scheduled VA examinations, 
which sought to determine the nature and extent of his 
service-connected disability.



CONCLUSIONS OF LAW

1.  The veteran's claim for an increased disability rating 
for postoperative residuals of intervertebral disc at L-4 
with degenerative disc disease is denied as a matter of law.  
38 U.S.C.A. § 501 (West 1991); 38 C.F.R. § 3.655 (2000).

2.  The veteran's claim for a total disability rating based 
upon individual unemployability is denied as a matter of law.  
38 U.S.C.A. § 501 (West 1991); 38 C.F.R. § 3.655 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As alluded to above, the Board remanded this case to the RO 
for purposes of additional evidentiary development, to 
include VA examination of the veteran, in January 2001.  It 
was noted that although the veteran was afforded VA 
examination in May 1999, the examination report did not 
include sufficient objective findings as to the effect of 
pain on function, and lacked an opinion as to the degree of 
industrial impairment caused by the veteran's service-
connected low back disorder.  In addition, the veteran was 
specifically advised that failure to cooperate by not 
reporting for any scheduled examination may result in the 
denial of one or more of his claims, pursuant to 38 C.F.R. 
§ 3.655.

On remand, the veteran was sent a letter dated February 2. 
2001, with carbon copy to his attorney, requesting that he 
identify all sources of recent treatment for his back 
disability and provide signed authorizations to obtain this 
evidence.  To date, no reply to the request for evidence has 
been received.

A computer-generated report reflects that the veteran had 
been twice scheduled for VA spine examination; however, he 
failed to report on both occasions.

By supplemental statement of the case to the veteran issued 
in April 2001, with carbon copy to his attorney, the RO 
confirmed and continued the denial of the benefits sought.  
As the veteran failed to reply to the RO's February 2001 
letter and failed to report for VA examination on two 
occasions, it was noted there was no additional evidence to 
be considered.

While the VA does have an initial duty to assist the veteran 
in the development of his claims, that duty is not limitless.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has stated that under VA 
regulations, it is incumbent upon the veteran to submit to VA 
examination(s) if he or she is applying for, or in receipt 
of, compensation.  Engelke v. Gober, 10 Vet. App. 396 (1997); 
Dusek v. Derwinski, 2 Vet. App. 519(1992).  Under the 
provisions of 38 C.F.R. § 3.655(b) (2000), "[w]hen a claimant 
fails to report for an examination scheduled in conjunction 
with . . . a claim for increase, the claim shall be denied."  
In addition, the Court has also held that a claimant is to 
assist VA in developing factual data that may be necessary in 
adjudicating his or her claims.  The Court specifically 
pointed out that "[t]he duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
see also Zarycki v. Brown, 6 Vet. App. 91, 100 (1993). 

In this case, there is no evidence of record explaining the 
circumstances surrounding the veteran's failure to report, on 
two occasions, for VA examination scheduled in accordance 
with his increased rating and total rating claims.  
Furthermore, there is no evidence of "good cause" for his 
failure to report.  In this regard, the Board again notes 
that the examination was specifically scheduled to assist the 
veteran in the development and adjudication of this claims 
now presented on appeal.  Every reasonable effort to 
accommodate the veteran concerning these matters, to include 
scheduling him for VA examination on two occasions, has been 
exhausted by the RO.  Notification for VA purposes is a 
written notice sent to the claimant's last address of record.  
See 38 C.F.R. § 3.1(q) (2000).  

There is no evidence of record which suggests that he was not 
notified of scheduled examinations.  See Ashley v. Derwinski, 
2 Vet. App. 62 (1992) (regarding the presumption of 
regularity: that public officers have properly discharged 
their official duties in absence of clear evidence to the 
contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(regarding the applicability of the presumption of regularity 
to RO actions).  

As the veteran has failed to cooperate with VA by not 
responding to correspondences and not reporting for scheduled 
VA examination on two occasions, the Board finds that further 
remand of this case would be futile. See Frazen v. Brown, 9 
Vet. App. 235, 238 (1996) (the Board is not required to 
remand an appeal for further evidentiary development ". . . 
in circumstances where the performance of that duty would be 
a futile act.").  

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000 and the new duty to assist 
regulations, no undue prejudice to the appellant is evident 
by a disposition by the Board herein, as the amended 
provisions of the Act specifically provide that VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000); codified as amended at 38 U.S.C.A. § 5103; 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  For the reasons set forth 
above, the Board has found that the appellant's claim lacks 
legal merit under the law and therefore, there is no 
reasonable possibility that further assistance or development 
of the claim at the RO-level will result in a grant of the 
benefits sought.



ORDER

Entitlement to an increased rating for postoperative 
residuals of intervertebral disc at L-4 with degenerative 
disc disease is denied.

Entitlement to a total rating based on individual 
unemployability is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

